     Case 6:19-cv-00026-JDK Document 19 Filed 10/21/19 Page 1 of 1 PageID #: 69




                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE EASTERN DISTRICT OF TEXAS
                                    TYLER DIVISION

                                                   §
JENNIFER BAHCIVAN,                                 §
                                                   §
         Plaintiff,                                §
                                                   §
v.                                                 §          Case No. 6:19-CV-26-JDK
                                                   §
CAPITAL ONE BANK (USA), N.A.,                      §
                                                   §
         Defendant.                                §

                                        FINAL JUDGMENT

         Pursuant to the Parties’ Joint Motion for and Stipulation of Dismissal with Prejudice

(Docket No. 17), the Court hereby enters final judgment.

         IT IS ORDERED that Plaintiff Jennifer Bahcivan’s claims against Defendant Capital One

Bank (USA), N.A. are DISMISSED WITH PREJUDICE. It is further

         ORDERED that each Party shall bear its own costs and fees.

         All motions not previously ruled on are DENIED.

         The Clerk of the Court is directed to close this case.
         So ORDERED and SIGNED this 21st day of October, 2019.



                                                    ___________________________________
                                                    JEREMY D. KERNODLE
                                                    UNITED STATES DISTRICT JUDGE




                                              Page 1 of 1
